Title: General Orders, 4 July 1778
From: Washington, George
To: 


          
            Head-Quarters Brunswick [N.J.] Saturday July 4th 1778.
            ParoleC. Signs
            
          
          At three ôClock this afternoon a Cannon will fire at the Park as a signal for the
            troops to be put under Arms and formed ready to march—At four another signal Cannon for
            the Right to march by the Right over  the Bridge to the Ground which
            shall be shewn them to form on—At half past four a third signal Cannon for the Left Wing
            to march by the Right and follow the Right Wing—At five a fourth Signal for the second
            Line to form on the ground which shall be shewn them—After the Army is formed upon a
            signal by order of the Commander in Chief, thirteen Pieces of Cannon will be discharged,
            after which a single Cannon which will be a signal for a runing fire to begin on the
            right of the Army and be continued to the left with Musquetry and Cannon. At the
            Conclusion of which, on a signal three Cheers will be given, “Perputual and undisturbed
            Independence to the United States of America.”
          Previous to forming the Army the commanding Officers of Corps will see that their men
            draw their charges and that such as cannot be drawn be discharged under the Eye and
            direction of proper Officers.
          As blank Catridges are not to be procured the officers will be careful that their men
            charge their pieces with their worst Catridges after having taken the balls out of them,
            and that the Balls thus taken out be delivered to the Regimental Quartr Masters, who are
            to deliver them to the Quarter Masters of Brigade and they to the Commissary of Military
            stores—A March beat on the left will be a signal for the troops to retire by the left to
            their respective Encampments.
          The Commander in Chief presents his Compliments to the General Officers and Officers
            commanding Brigades, The Commissary, Muster Master and Judge Advocate Generals with the
            Surgeon General of the Hospital & desires the pleasure of their Company to dine
            with him at three ôClock this afternoon.
          The Left Wing of the Army is to march precisely at half after three ôClock tomorrow
            morning by the Left—The Quarter Master General will give the Route, Encampments and
            halting days.
          The baggage and stores belonging to this Wing are to follow in their proper order.
          No Member of the General Court-Martial now sitting at the request of Major General Lee
            is to march with the above division, and if there are any Evidences in the said Division
            for or against him they are to remain and attend the Court. Their Names to be given in
            to the Judge Advocate.
        